DETAILED ACTION
This action is responsive to the Applicant’s response filed 11/16/21.
As indicated in Applicant’s response, claims 1, 8 have been amended, and claim 5 cancelled.  Claims 1-4, 6-10 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Crabtree et al, USPubN: 2010/0332373 (herein Crabtree) in view of Bowers et al, USPubN: 2016/0358102 (herein Bowers) and Martin et al, USPubN: 2013/0346229 (herein Martin).
As per claim 1, Crabtree discloses a power software development platform comprising:
a platform adapter configured to provide a connection environment (Fig. 12, 21-22) fora plurality of communication devices (Transmission iNodes 2106, 2107, 2109, 2110 - Fig. 21; para 0061) each installed in a plurality of power facilities (device 230a, 230b - Fig. 2; electrical device .. connected to the electricity grid - para 0086);
a platform gateway configured to collect data (gateway 310 - Fig. 5; gateway iNode - para 0090 ) through a plurality of power systems (grid 300, various iNodes ... connected via local network to gateway iNode 310 - para 0089; gateway 310 - Fig. 3; electricity grid and its connected elements- para 0091) to which the plurality of communication devices (iNodes 321, 322 - para 0089; iNode 231x - Fig. 5-6) are connected;
a platform interface (communications interface ... executing on the server - para 0036) configured to provide a distribution service (server system on the digital exchange - para 0036) for the data (readings from the metering device … perform calculations related … energy flow …send control signals … communicate information – para 0076) collected by the platform gateway (e.g. para 0091; received information from a plurality of iNodes - para 0036; identifying information of the gateway iNode ... allows the digital exchange or service provider ... to associate ... with a set of iNodes (the gateway iNode 310 and its child iNodes - para 0124; Fig. 13 - Note1: interface executing on a server to obtain metering type information originated from network of iNodes onto the host server thereof per registration of intermediaries like a gateway iNode and child iNodes reads on interface of a distribution service to provide information received or collected at the iNode gateway from the child iNodes ; see gateway 310 ... key element ... enables dispatched electric supply ... control signals to one or more child iNodes - para 0091);
a platform data hub configured to receive the data (digital exchange - para 0036; digital exchange ... provide opportunities for managing ... energy assets ... associated with such rights - para 0199) through the distribution service, verify the received data (e.g. consumers interact with the digital exchange to authenticate themselves - para 0113) and provide an access environment for the verified data to (Note2: authenticated users or consumers via the digital exchange reads on a common hub platform via which authenticated users, verified developer - see developer of such assets, para 0199 - can be granted rights, access to application data; interact with digital exchange 1000 ... human-human, machine-human interaction ... management ... accomplished via tools ... authenticate user, data access, ownership, permissions - para 0208) an application developer or user (para 0191-0192);
wherein the plurality of power systems includes at least two of a geographic information system (GIS), a meter data management system (e.g. server system … optimize enery management decisions for an iNode … present energy-related information or operational information to user … control or monitor the actual performance of the energy-related physical device, such as iNode … via a third party such as a meter provider – para 0037; readings from the metering device … perform calculations related … energy flow …send control signals … communicate information – para 0076; energy management system … through a power distribution panel … via usage meter – para 0089; energy management … for home or small business … addition of smart meter … accompanying advanced metering infrastructure … automating meter reading … obtaining meter readings – para 0092; Fig. 4), a transformer load management system(time-based derivatives, spatial derivatives … statistic server … reliability ratings … determining underlying grid problem … rate of failure of transformer – para 0139; quality of service delivery, power quality fluctuations … controlled via signals sent … use of an in-line transformer … via a matched iNode at a sink – para 0195; account for varying characteristics of grid elements … large transformers … different transmission paths … electrical loss in transmission … such as transformers … path lengths, differing voltages – para 0137 ); a power tunnel monitoring system and a power generation running system (energy distribution … actuating elements in the physical network … start a generator – para 0076; generation equipment … power generators … response packages – para 0110; generator 1140, generating 500 watts of power – para 0116).
A) Crabtree does not explicitly disclose
(i) an analysis abstraction service configured to convert a plurality of physical analysis engines into abstracted services and provide the abstracted services to the application developer, and
 (ii) an application gateway configured to receive an application from the application developer and provide the application to an application user.
	As for (i)
	Crabtree discloses iNodes for collecting transmission data (SCADA - para 0188) where the digital exchange is communicating with server and utilities along the distribution path by which developer wish to implement asset transmission or energy, using virtual paths between source iNode and sink iNode including NW entities such as pathways, iNodes, wires, transformer, substations or associated controls, variables, generators, storage resources (para 0189) involved in paths between grid utilities and said storage so as to influence operations of the grid, dispatch of energy, or store power, using the digital exhange commands coupled with output from modeling server and statistics server (para 0191, Fig. 22; modeling tools - para 0246), where decisions or user participation to improve the techniques utilizes techniques such as machine-learning (para 0038, 0245, 0276) combined with artificial intelligenct methods (para 0228). 
	As techniques and services to help decision making and implement physical grid entities operations in Crabtree in line with devices transmission, power transport, transformers, variables and virtualization of pathways (e.g. controlling grid operations or power transport via SCADA), include support of artifical abstraction techniques, ML as well as server effect (modeling server - para 0188-0189) of abstracting physical entities (pathway, iNodes, wires, transformer, substations) into model outcome and provision thereof to a distribution management to influence network equipment (i.e.controlling grid operations or power transport via SCADA), provision of services per effect of their being abstracted (*) by artificial intelligence or ML techniques to developer is either disclosed or would have been obvious.
	Bowers discloses communication networking of mobile server, mobile users (para 0030, 0041-0042) and application service where decision-making via effect of machine learning (para 0033) is provided as a platform to support developer services and workflow tool (par 0033, 0049, 0066), whereby large datasets (input schemas) arbitrarily selected by the user can be learned via output schema matching to identify match and unmatching input schemas for use in conjunction with
user effect of evaluating, analyzing, scheduling, modifying, comparing, tracking to refine the workflow (para 0116); hence mobile services and mobile NW allowing users to develop workflow and processing process on basis of constraints (para 0092) on bandwidth, SW, power requirements, geographical location via artificial effect of ML entails abstraction effect of a ML technique to support developer authoring an application.
	As for (ii),
	The iNode gateway in Crabtree represent a local network gateway being registered with identification of user/client account (para 0178, 0180) along with local child iNodes (Fig. 13; child iNodes associated with same household, tenant - para 0091) for being identified by and able to communicate with a digital exchange machine (para 0100), hence application data passing through the local gateway of a user account being registered with the grid service network and the digital exchange entity is recognized.
	Use of client gateway and application gateway is shown in Martin’s lighting framework, where a gateway platform interface (platform 106 - Fig. 4) on the household side enables user access to data of the service support and service platforms associated with the gateway (para 0061, Fig. 12A, 13), where the service platform may utilize a application gateway to manage interfaces to third party applications and collect sensor data for use by a custom code builder, the builder for developing custom (node application controller) application for a lighting device, the application gateway (gateway 504 - Fig. 5A) configured to exchange data with the gateway platform of the client system or user household; hence use of application gateway to collect and communicate application created by a code builder to the local gateway registered with an end-user entails application gateway configured to receive application code from the application developer and provide the application to an user .
	Therefore, based on the ultimite purpose in Crabtree to provide cost efficient, optimized energy application transport code from developer (para 0192) to an end user (for an end user to demand least-cost ... transmission or distribution of electricity ... developer ... wish to transport energy - para 0191) where cost solution to a user or energy participant is being managed via a digital exchange (energy transport application - para 0200), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement end-to- end energy exchange, development of transport application and server-based modeling and analytics effect in Crabtree so that
	1) information captured via a distribution service as grid physical datasets would be converted into abstracted learning via model simulation as in Crabtree, or artificial intelligence methods or machine learning services - as Bowers from above - whereby developer decision and workflow for implementing a power transport or grid control operations would employ a analysis/abstraction service to convert a plurality of physical entities or engines into abstracted service entities - as set forth per a simulation model, artifical intelligence method or machine learning service per Bowers thereby to provide rendition of the abstracted services -as set forth above per (*) - to the application developer; and
	2) the power distribution infrastructure per Crabtree would interact with an application gateway - as per Martin - to receive a generated application from the application developer based on the abstracted rendering from above, and provide the application to an application user - as set forth in Martin; because
	dynamics of power (e.g. electricity) supply and demand coupled to network and traffic related conditions and dynamic changes thereof are combination of hard to predict behavior and state of data, variables integral to the HW/SW entities operating along the path of the the power
distribution intended by Crabtree’s infrastructure, and use of abstraction services such as artificial intelligence, ML or numerical model to simulate operational behavior or predictively learn about possible outcomes of the physical entities or executing software in relation to set of parametric constraints and variables expressive of the distribution network actual conditions and power transport path dynamics as set forth above (e.g. abstracted study via machine learning service or model abstracting) would provide a best-fit output set and a corresponding input set with which a developer (as set forth above) would be able generate a target application according to the developer’s programmatic constructs, configuration parameters/variables and/or user intents, in the sense that the application would best adapt to the learned constraints or simulated outcome and effectively cover operational flow associated therewith, the built application being not only service- and-application, SLA oriented, compliant to real-time HW/SW dependency, resources-utilization efficient but also most likely set to perform with minimized influence of unpredictable traffic conditions and devices setbacks encountered along a intended NW path to transport or carry out the developed application; e.g. per request by an end-user.
	As per claim 2, Crabtree discloses power software development platform of claim 1, further comprising an application administrator service (Note3: third party provider or website intermediaries acting to register an end-user and respective iNodes with a Digital Exchange and use cooperation thereof to provide solution to cost - Fig. 25 - to request of energy transport delivery reads on application administrator entity/site provided behind front-end users to administrator or manage communication between user and a digital exhange according to user rights; see: provide opportunities for managing ... energy assets ... associated with such rights - para 0199) with a management environment (user registers ... via a website ... arbitrary third-party service provider, intermediaries who participate in digital exchange ... allows digital exchange to provide a serial number or identifying information ... to associate a human user with a set of iNodes, gateway iNode 310 and its child iNodes - para 124; calculates losses ... market participant required to absorb - para 0200) for the application provided by (refer to rationale A in claim 1) the application developer.
	Crabtree does not explicitly disclose administrator service as
back-end service administrator configured fo transfer the application managed in the management environment to the application gateway at a request of the application user.
	However, use of a digital exchange to interchange data with iNodes of a registered user via a parent iNode gateway (para 0124) entails back-end service entities acting as an administrator environment for registered devices and permitting end-user data to be passed bidirectionally via the digital exchange per cooperation with the administrator service (see Note3) which is situated behind the front-end of the distribution network connected to users’ iNode gateway (see Fig. 11)
Use of a application gateway by the distribution network in light of user or participants intents to implement electric/power transport (para 0143; power transmission ... intended to transmit electricity - para 0188; for an end user to demand least-cost ... transmission or distribution of electricity ... developer ... wish to transport energy - para 0191; market participant to provide end- to-end transport, transport methods ... be provided to end consumers - para 0192) has been set forth as obvious per rationale A(ii) in claim 1.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement provision of developed energy transport application to a market participant or end-user per Crabtree’s method so that responsive to front-end receipt of user request, a back-end service intermediary would be activated as administrator service to transfer the application managed in the management environment fo the application gateway at a
request of the application user as set forth above; the motivation for obvious use of application gateway set forth with rationale A(ii) from above.
	As per claim 3, Crabtree discloses (development platform of claim 2), wherein the application back-end service further provides 
	a validation environment (consumers interact with a digital exchange .. to authenticate thermselves - para 0113: securities are made available by digital exchange - para 0159; interact with digital exchange 1000 ... human-human, machine-human interaction ... management ... accomplished via tools ... authenticate user, data access, ownership, permissions - para 0208) and
	a standardization environment (delivery can refer to discharge or absorption of energy ... from the electrical grid ... digital exchange ... to enable participants to obtain protection ... a protection buyer enter into a standardized contract related to obligations of the ....buyer - para 0159; protect market participants... standardized contracts and utilized by digital exchange - para 0168; standards smay be stored by digital exchange in rules engine ... manage risk ... to network participants - para 0201) for the application provided by (refer to claim 1) the application developer.
	As per claim 6, Crabtree discloses power software development platform of claim 1, wherein the analysis abstraction service provides the application developer with a service in which at least two of an estimation model, 
	a statistical analysis (statistics server - para 0105, para 0139) model, 
	a numerical analysis model (MEDS, expert machine system, numeric framework - para 0241), an optimization model, 
	a machine learning model (refer to rationale A(i) in claim 1; Crabtree: para 0038, 0245, 0276), 	a cognitive computing model (simulation and modeling capabilities, mathematical models - para 0266), 
	an image recognition model, a speech recognition model, and a language recognition model are abstracted.
As per claim 8, Crabtree discloses power software development platform of claim 1, further comprising a power infographics service configured to provide the application developer with at least two of design item editing (change associated with various attributes... may be desirable to present to users - para 0205; enables a client system or server system… via a manual process to create custom controls logic … used to interface with end-user devices or eNodes – para 0297; users could be prompted to stop … loads in a demand … scenario… adding a manual load reduction capability – para 0093; energy assets … loads … are presented … a user is able to manage preferences … frames of film that can be retracted to see changing values and system paramters, users may set preferences that only enable .. iNode or client system 2600 to utilize energy assets … with altering their behavior … to stay off for 30minuts or less – para 0222), template management, chart maker, table maker (failure of tranformer … as distance to some point in space (… on the map considered two-dimensional – para 0139), and analysis abstraction service- related interfaces (logical abstraction enables a client system to create via a manual … process … logical device improvements based on observed data – para 0297.
Claims 4 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Crabtree et al, USPubN: 2010/0332373 (herein Crabtree) in view of Bowers et al, USPubN: 2016/0358102 (herein Bowers) and Martin et al, USPubN: 2013/0346229 (herein Martin), further in view of Lu et al, USPubN: 2013/0261821 (herein Lu)
As per claim 4, Crabtree does not explicitly disclose (platform of claim 1), wherein 
the platform gateway performs security management and validity verification of the collected data.
	Crabtree discloses use of user platform environment with a gateway (master) iNode that is invoked to act as gateway to the iNodes registered as child/load iNodes behind the master iNode (Fig. 3; child load iNodes 321 - para 0091) are connected to the Internet external to the local home network or neighboring environment to the tenant building (e.g. because it acts as a gateway between local iNodes 322, 321 - para 0089); hence gateway role by a local platform master iNode to interact with Internet data as gate control over transfers in and out of the user/home network is recognized.
	Lu discloses home platform gateway to interface between home/consumer devices and external networks in form of a smart setup to prevent undesirable intrusion (para 0027) to the devices or components of the registered consumer, the institution of a home or residential gateway (Fig. 4) as a smart setup to assist energy management devices to permit home consumers to communicate with power distribution system (Fig. 2-3) where according to setup, the home gateway cooperates with a integrated sub-component or sub-gateway in form of a smart gateway power controller (para 0184-0185) for effecting security operations to detect alarms or security related intrusion events (para 0393), to check device status and relay messages to and from the internet (para 0193), to block unrecognized communication (para 0194) and to check login information (para 0195). Attachment of smart controller in form of intrusion, security capabilities to a home gateway to funnel, relay transmission, raise alarm on intrusion, verify login attempts and block unrecognized transmission into the home environment is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement, embed user-side local network with protection and security capabilities with a home platform gateway, in terms of home/consumer gateway (e.g. master gateway iNode) setup integrating a smart security/protection capabilities with a user-side gateway platform - as per SGPC embedded residential gateway in Lu - whereby the home/residential platform gateway performs security management and validity verification of the collected data as set forth in Lu; because
	implementation of security capabilities within a home gateway that interfaced a home and/or consumer network with the external networks to verify on trustiness of network incoming data, authenticity of requests or user outgoind communication, or to avert potential attacks or intrusive attempts to integrity of home/user network devices or data as set forth above, would provide a first layer of protection to the home network acting as a screen typically expected of a gateway, while allowing verified information or application data to reach the home user or consumer (e.g. energy related distribution/transport applications) without substantial delay and/or permitting data registered with devices of the consumer/user to be timely relayed to the internet or external services without being blocked for mismatched authentication data.
Claims 7 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Crabtree et al, USPubN: 2010/0332373 (herein Crabtree) in view of Bowers et al, USPubN: 2016/0358102 (herein Bowers) and Martin et al, USPubN: 2013/0346229 (herein Martin), further in view of Brockman et al, USPubN: 2017/0092055 (herein Brockman) and Seeber et al, USPubN: 2012/0065802 (herein Seeber)
As per claim 7, Crabtree does not explicitly disclose (platform of claim 1, further comprising) a geographic information system (GIS) platform service configured to provide a subject map based on power map data to the application developer.
	Mapping in terms of consumer to geographic locations (para 0179) or participants regions (para 0209) have been utilized in Crabtree as forecasted reliability (para 0208) or behavioral type information assisting a smart phone client, according to which, mapped information of grid nodes and user identification presented to the client UI (para 0178; Fig. 21-22), enables the user to develop communication sequences and energy-related actions for future management of grid; e.g. on basis of reliability of participants behavior, time of use, rating the regions of the participants as adjustment metrics deemed significant to the control effect of the energy resources management (para 0140), the geographic information indicative of market distribution in terms of security and monetary cost (para 0156) to help assess on risks and weighting of the reliability in developing energy according to the risk (para 0172); hence a service to provide geographic consumers information or grid nodes-user mapping to a developer for managing energy-related actions in a grid distribution infrastructure in support for energy demands by the participants or future management of grid operations is recognized.
	Use of a mobile interface to visualize a target consumer devices by a mobile developer on basis of location mapping is shown in the remote automation control by Seeber’s energy management system; where the energy consumption devices per their coordinates (para 0306) are graphically mapped with coordinate grid within corresponding geographic areas or countries, building or room (para 0071; active regions - Fig. 18; para 0325) via a map interface of the mobile device, and provide handshake relationships between the mobile developer and the target devices (para 0230) based on which logical association can be generated in accordance with the EMS purpose of remote control via the mobile device (para 0252) so as to connect assets from energy facilities via a proxy to the consumption devices (Fig. 19); hence use of target consumer devices as region map on a mobile developer to connect energy assets to the consuming devices thus identified and mapped is recognized.
	Visualization of an energy supplying elements or grid devices in terms of topological map is shown in Brockman (para 0053, 0057) as geocoding information; where geocoded data or topographic map (para 0060) correlate residential consumption locations to grid elements being aggregated for integration of a power distribution instance implemented with modeling and analytics of supply and demand resources (para 0006) on basis of grid stability and reliability determination in the control and management of the electric power supply (para 0036), where grid elements per their static and dynamic topological relationships are construed or identified via a dynamic power map (para 0057-0058) with distribution lines being adjusted to correlate consumer devices and supplier of energy from the grid elements (para 0059) as part of a DER (distributed energy resources - para 0060) crowd-sourcing discovery (Fig. 26) and deployment of energy resources paradigm (Fig. 3-4) used by software development kits and web-based application storefronts (para 0036); hence power map used for developing energy distribution and web application software is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement support to developer in Crabtree in tune with geographic and NW assets mapping and provision of forecasted information for scaling reliability of energy supplying resources and predicting potential behavior of consumption resources so that the development tool of the mobile user includes support of a geographic information system (GIS) platform service configured to provide, to the application developer, a subject map (as construed from Seeber’s consumption devices coordinate map) based on energy assets equally presented as power map data - per Brockman’s power map and crowd-sourced discovery; because
infrastructure to use information related to energy supplying capabilities and energy consumption for development of user application entails consideration of deployment environment, and network traffic, geo-economic constraints and market areas to which the energy is to be distributed, so that in view of the above geo-economic constraints, support to a power management development in form of a) services that supply geo-information of target energy recipients, and b) service provision of dynamic state of topological disposition and energy production state of grid elements - in terms of user map and power map as set forth above - would enhance likelihood in a developer endeavor to identify dynamic and topological intersection between information/constraints associated with source of supplying power and information/constraints associated with consumer of the supplied power, where based on the intersected information, developer actions in inter-relating operational capabilities, according to state and geographic, deployment environment and inter-dependency suggested from scanning the user map and power grid map (on a developer UI), would yield insights indicative of additive provision and prohibitive restrictions associated with management implementations that best respond to state of source of energy and need of consumer of energy, the significance of which serving in turn for planning future power management (by the developer) and/or help the developer with timely formulation of actions sequence, configuration settings or programmatic adaptation that would mostly reflect a best fit between dynamic or forecasted need for energy by a geographic regions/market and dynamic capability in delivering energy by the facilities representing supplying sources or delivery assets deemed commensurate with the consumption demand or the geo-economic constraints of a individual user or population group.
Claims 9 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Crabtree et al, USPubN: 2010/0332373 (herein Crabtree) in view of Bowers et al, USPubN: 2016/0358102 (herein Bowers) and Martin et al, USPubN: 2013/0346229 (herein Martin), further in view of Pierre et al, USPubN: 2011/0153368 (herein Pierre) and Jayaprakash, USPubN: 2015/0188789 (herein Jayaprakash)
As per claim 9, Crabtree does not explicitly disclose (platform of claim 1), further comprising a power user interface (UI) template service configured to provide the application developer with at least one of web compatibility, common UI, protocol support, and security support functions.
	Crabtree discloses using a interactive UI (Fig. 26) along identification of security-bound bound resources in accordance to variety of well-known communication (http) protocols to facilitate server and client interaction for financial transaction or HTTP pull/push operations between energy- related sellers and buyers (para 0118, 0204), where presentation of energy risk as a rating factor is provided via a UI for consideration by the participants in energy response and (business) rules-based and capacity-based pricing package ( para 0178, 0205, 0208-0209) per the recommendation subsystem in Crabtree’s collaborative distribution paradigm.
	A service to provide template to a application UI is shown in Pierre risk-related application (Template Service - Fig. 2), where a map tool GUI coupled to a query module application invokes a template service for facilitating an analytics process in retrieving pre-populated data table or user information (Fig. 49-50) to allow user configuration of the data display (para 0261) or constructing
model of the Layer information; e.g. where risk data is fetched and presented by the user in configured format (para 0262). Hence, invocation of template service to facitate common UI functionality is recognized.
	Service template can also generated in support of a workflow and service deployment application as in Jayaprakash (Fig. 5); that is, Jayaprakash discloses user identification of service tags (para 0007) from a service template (Fig. 1) provided in a UI to retrieve functions whose tags match those in the template (Fig. 2, 4) or to identify instructions deemed proper to deploy service application(para 0016) in accordance to a suitable policy (Fig. 3), where identified resource tags are those indicative of application types such as transfer type protocol (para 0013), web applications (para 0020) or functions that match a compatible policy (para 0014, 0030); hence service tags used service template to match a protocol-bound web application or policy-conforming server function is recognized.
	Therefore, in view of communication protocols, geo-information and business rules included with the energy distribution being managed in Crabtree, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement UI in the participants or developer related to energy application and risk-based consideration in Crabtree provisioning system, so that a interactive user environment for a given developer/participant would be equipped with a template service as in Pierre, so to provide the application developer with template information (template tags) indicative of at least one of common UI - as in Pierre layout and configuration format - or protocol type support and policy- driven support functions - as per Jayaprakash tags indicative of transfer protocol or monitoring service; because
	template structures can serve as initial container having thereon initial and updatable tags or entries which can be used by a user to fetch and integrate external data or instructions needed to generate a application, a presentation layout or to incrementally customize a workflow, and using a UI support in the likes of template service (as set forth above) within such application UI or developer context so that tag information - as set forth above - from one or more service templates can be rendered from initial invocation of the template service, would be enable the developer or participant per Crabtree’s system, to match, locate, and selectively retrieve the relevant functions or data indicative of layout, presentation, web rendering format or communication type such as protocol-bound, policy-based support service or HTTP transaction structure, the fetching otherwise made in accordance to the intent of the user being presented with the service tag, which would not only expedite fetching of desirable/compliant information underlying the mere invocation of the template service; but also enhance usability of the user interface in precluding unnecessary cluttering its viewable space with redundant metadata windows, and superimposed descriptive panes that largely encomber visibility of the application data in use.
Claims 10 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Crabtree et al, USPubN: 2010/0332373 (herein Crabtree) in view of Bowers et al, USPubN: 2016/0358102 (herein Bowers) and Martin et al, USPubN: 2013/0346229 (herein Martin), further in view of Seeber et al, USPubN: 2012/0065802 (herein Seeber)
As per claim 10, Crabtree does not explicitly disclose (platform of claim 1), further comprising a web human-machine interface (HMI) creation tool service configured to provide a web HMI creation tool to the application developer.
	Per Crabtree, the developer (developer may wish ... moves electricity- para 0191) is related to information flow established between consumer participants (Fig. 5-6) and the iNodes paradigm, transmission path set between home/user iNodes and a the grid represented via an infrastructure of servers (Fig. 13, 21-23) equipped with model tools, analytics, rating (Fig. 15-17) to manage response to participants of the delivery of energy using a SCADA standard (para 0099, 0188) or interaction specific to browser or Web protocols via use of a smart phone (**) to interact with iNodes of the energy management system (para 0094), including possibility of a smart phone user to take energy- related action or initiate a control sequence to adust reliability of metrics to influence financial cost (para 0179); e.g. using a touch screen to assent to a action proposed via the smart phone UI.
	Accordingly, Seeber discloses EMS and policies-driven management of energy assets to develop script configured via user of a mobile device to implement application of policies and location-based managemen tof assets (para 0312; Fig 8, 28)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement developer environment and user platform per Crabtree’s effect of generating energy response in line with participants collaborating in iNode workflow analytics, supply/demand risk, regions and forecast studying so that smart phone partipating user as set forth in (**) can be equipped with web,browser bound interface effecting web human-machine interface (HMI) implemented per a tool service and provided as web HMI creation tool to assist the user operating in a role of a energy-related application developer; because
	collaborative system such as in Crabtree with service capability for generating, to users participating in the collaborative infrastructure, a web/browser compliant development interface operative as a HMI creation tool would not only integrate mobile technology of user platform (as set forth in **) with the Web/Http communication protocol typical of that platform and benefit of the very the browser structured format of code and HTTP syntax, but would also afford bi-directional protocol-compliant communication betweem the servers representing the grid elements or supplying energy sources and the energy devices of the household whose respective energy supplying and energy consuming state is being studied and captured at a user/developer context in relation to server-provided geo-economic data associated therewith, thereby facilitating role of a participant in being able to use a personal device to contribute a SW development portion or impart applicable configuration sequences or cost reducing directives toward improving various operational and economical aspects purported via Crabtree’s energy management infrastructure.
Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that in regard to the new limitation (Applicant's Remarks pg. 8, top) now in claim 1, Crabtree fails to discloses “wherein the plurality of power system include at least two of … meter data management system … power tunnel monitoring system … power generation running system”; and this allegation is deemed largely moot view of the adjusted rejection being responsive to the newly added feature.
(B)	Applicants have submitted that the cited “logical abstraction “ enabling “user custom controls logic” to be made based on observed data by Crabtree per use of eNodes,client or server system to manage ‘complexity’ inside said systems fails to teach or suggest “analysis abstraction service … to convert … analysis engines into abstracted services and provide the … services to … developer , and application gateway … to receive … and provide the application … toi the application user” in claim 1 (Applicant's Remarks pg. 9, bottom)
	The combination of references as proposed by one skill in the art to address obviousness of the “analysis abstraction service … to convert … abstracted services to … developer” has not been solely relying on Crabtree’s para 0297 (emphasis here) as set forth above by the Applicant; but has been based on analytics by one skill in the art faced with additional teachings from at least two more references to statutorily support the reasons as to why one would be motivated to combine via effectuated prongs by the corresponding presentation of 103 rejection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
( C )	Applicants have submitted that what appears to be  clear showing of a search engine, photo editing, location and advertisement tool, media platform, social media and messaging service as cited in Bowers, including machine learning comprising preprocessing and postprocessing of dataset (Bowers: para 0040-0041) and user interaction vai a social NW system, in combination merely teach social networking and machine learning, which is not about abstraction services that ‘convert plurality of physical analysis engines into abstracted services to developer’ (Applicant's Remarks pg. 10-12).  The limitation construed from effect as to “convert plurality of physical analysis engines into abstracted services” include a intelligent tool, AI machine or analytics service that make use of concrete execution engine and physical result therefrom to afford artificial intelligence, learning experimentation in form of artificially abstracted data to a user of the engine or the artificial intelligence machine; and provision of one such artificial intelligence tools or physical services associated with these tools for artificial learning or abstracted (ML) model output to be made to developers as set forth per Bowers entails effect of converting physical engine or tool data into a abstracted representation of the concrete tool/engine execution.
	Moreover, techniques and services to help decision making and implement physical grid entities operations in line with devices transmission, power transport, transformers, variables and virtualization of pathways (e.g. controlling grid operations or power transport via SCADA) as per Crabtree already include support of artifical abstraction techniques, ML as well as server effect (modeling server - para 0188-0189) of abstracting physical entities (pathway, iNodes, wires, transformer, substations) into model outcome and provision thereof to a distribution management to influence network equipment (1.e.controlling grid operations or power transport via SCADA) it is deemed that provision of services information or learning being abstracted by artificial intelligence or ML techniques
	Further, a prima facie case of rebut against a specific combination of references being applied to render obviousness of a feature (e.g. rationale A in claim 1) cannot be solely based on a) mere analysis of one reference made in isolation from the rest of applied references and b) in terms of objective views largely expressed remote from the prongs as effectuated with the actually presented obviousness rejection, to statutorily demonstrate non-obviousness of the language at stakes.
	Therefore, the Applicant allegation made solely against Bowers fails to show where in the prongs of combination and rationale presented with rationale A (i.e. obviousness of a analysis abstraction service) is there justifiable deficiency deemed inapposite or improper to support the one of ordinary skill with reasonably proper grounds for proffering said rationale; the argument bieng deemed largely inconclusive.
(D )	Applicants have submitted that node platforms (lighting nodes) for customization of scripts by a controller in the application gateway by Martin cannot evidence provision of abstraction service to “convert plurality of physical analysis engines into abstracted services” (Applicant's Remarks pg. 13-14).  Actuall, in Martin, service platform may utilize a application gateway to manage interfaces to third party applications and collect sensor data for use by a custom code builder, the builder for developing custom (node application controller) application for a lighting device, the application gateway (gateway 504 - Fig. 5A) configured to exchange data with the gateway platform of the client system or user household; hence nodes customization data using a gateway service to bring representation of the customization of node functionality into a user behind the gateway entails a service that abstracts physical information or custom development from concrete scritps or builds by a lighting framework into secure application data reaching the end users.
	Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually (i.e. Martin in this case) where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(E )	Applicants have submitted that for claim 4, the home automation setup by Lu for energy deployment in home cannot be same as gateway to perform validity verification of collected data (Applicant's Remarks pg. 16,top).  The well-known use of a gateway such as in Lu is to verify on security and authenticity of data or source thereof that happens to pass the gateway platform such as in Lu, wheren security operations by the gateway platform include those to detect alarms or security related intrusion events (para 0393), to check device status and relay messages to and from the internet (para 0193), to block unrecognized communication (para 0194) and to check login information (para 0195); hence validity check or verification over collected data in this platform is clear.
	The allegation that Lu’s home automation setup fails to support obviousness of claim 4 is deemed largely non-persuasive.
( F)	Applicants have submitted that for claim 8, the combination of Crabtree, Bowers, Martin, and Lu fails to teach or suggest claim 8 in view of the new feature being now included with claim 1 which is also part of claim 8 (Applicant's Remarks pg. 17 bottom).  The allegation on merits for any newly added language is being deemed largely MOOT or premature.
( G)	Applicants have submitted that claims 9, 10 rejection should be withdrawn as these depend on state of claim 1 in relation to the deficiencies of Crabtree, Bowers, Martin, and Lu as set forth above (Applicant's Remarks pg. 18).  The above allegation is to be referred back to the lack of persuasiveness by Applicants arguments from the above sections.
	In all, the claims stand rejected as set forth in the Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

January 03, 2022